Alico to Discontinue Ethanol Efforts LaBelle, FL, June 2, 2008 Alico, Inc. (NASDAQ:ALCO), a land management company, announced today that it will no longer explore the development of an ethanol facility. As previously announced, the Company had been selected by the United States Department of Energy (DOE) and by the State of Florida to potentially receive grants and loan assistance to partially offset the costs of such a project.However, Alico will no longer pursue these grants. Following this decision, Alico will have no further financial commitment or liability to New Planet Energy, the DOE or the State of Florida for this project.In reaching its decision to discontinue the ethanol project, Alico’s management and Board of Directors determined that the risks associated therewith outweighed any reasonably anticipated benefits for Alico. Alico Chairman and CEO John R. Alexander stated, “In reaching this decision, Alico will continue to focus on our core operations of real estate management including agriculture and development opportunities to provide returns for our shareholders.” About Alico, Inc. Alico, Inc., a land management company operating in Central and Southwest Florida, owns approximately 135,500 acres of land located in Collier, Glades, Hendry, Lee and Polk counties. Alico is involved in various agricultural operations and real estate activities. Alico's mission is to grow its asset values through its agricultural and real estate activities to produce superior long-term returns for its shareholders. For Further Information Contact: John R.
